Citation Nr: 9918146
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 98-12 254               DATE JUN 30, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE 

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1949 to November 1969.
He died in October 1997 and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) from a
November 1997 RO decision which denied service connection for the
cause of the veteran's death. A personal hearing before the RO was
scheduled for March 1999; however, the appellant failed to appear.

FINDING OF FACT

The appellant has not submitted competent evidence to show a
plausible claim for service connection for the cause of the
veteran's death.

CONCLUSION OF LAW

The claim for service connection for the cause of the veteran's
death is not well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty from June 1949 to November 1969.
He died in October 1997. During his lifetime, his established
service-connected conditions included a residual scar from a cyst
behind the right ear, residuals of a right hand

2 - 

fracture, and bilateral hearing loss. Each disability was assigned
a noncompensable evaluation.

A review of his service medical records shows that on examination
for entrance purposes in June 1949, no pertinent abnormality was
noted. In October 1951, he was seen with complaints of pain over
the heart for the past six months. On cardiology consultation that
same month, his blood pressure reading was 120/80. He reported a
history of precordial pain since age 9 which had increased in the
past few weeks after beginning physical training. He stated that on
one occasion, following childhood complaints of chest pain, he was
told that he had "heart trouble" and an "enlarged heart." It was
noted that since childhood, there had been no further mention of
heart disease. Cardiac examination was negative with the exception
of a low systolic mitral murmur.

An August 1952 discharge examination and a November 1952
reenlistment examination showed a normal heart and vascular system

In April 1953, the veteran was seen with complaints of chest pain
on the left side for the past three weeks. It was noted that the
pain seemed to be connected to breathing and moving. On
examination, mild bronchitis and some irregularity (if not
arrhythmia) were noted. His blood pressure was normal. Further
examination showed that the chest was within normal limits to
auscultation and percussion. The impression was stenocardia or
diaphragmatic symptoms.

Later service medical records, including a number of general
medical examinations from October 1955 to June 1969, show the heart
and vascular system were normal.

On service retirement examination in November 1969, the veteran's
heart and vascular systems were normal on clinical evaluation. A
chest X-ray was normal. An electrocardiogram (EKG) revealed the
presence of an IVCD (intraventricular

3 -

conduction defect or delay); however, the EKG impression was no
definite abnormality. His blood pressure reading was 130/80. The
accompanying medical history report noted a family history of heart
trouble; however, the veteran denied a personal history of chest
pain or high blood pressure. Service medical records, including the
retirement examination, show no diabetes mellitus.

Service department (military retiree) medical records from 1994 and
1995 show treatment for diabetes mellitus, hypertension, and
arteriosclerotic cardiovascular disease (including coronary artery
disease and peripheral vascular disease, which had been subject to
operations).

On VA examination in May 1996, the veteran reported a longstanding
history of hypertension (currently under control with medication),
coronary artery disease (with bypass surgery), and peripheral
vascular disease (status post aortobifemoral surgery). He also gave
a history of diabetes mellitus which, the doctor said, likely
predisposed him to premature peripheral vascular disease. It was
noted he had poor healing of the right lower extremity related to
saphenous vein harvest for his bypass operation. Following current
examination, the diagnostic impressions were coronary artery
disease, status post coronary artery bypass grafting; longstanding
hypertension; peripheral vascular disease, status post
aortobifemoral operation; and right lower extremity poor healing,
requiring revision of the venous drainage system and extensive
plastic surgery. In an addendum, the examiner noted that the EKG
revealed a normal sinus rhythm with a bifascicular block, left
atrial enlargement, and lateral ST-T abnormalities. The veteran's
laboratory results were noted to include elevated glucose. A chest
X-ray was significant for status post coronary bypass with
significant evidence of emphysema; it was noted that there was a
peculiar bulge of the right heart border which seemed to be more
than just an enlarged heart, with the radiologist suggesting
further evaluation to determine the cause of this appearance.

4 -

In a May 1996 RO decision, service connection was denied for
various conditions including diabetes mellitus, and heart disease
with hypertension. Service connection for hearing loss, residuals
of a fracture of the 4th metacarpal of the right hand, and a
residual scar from removal of a cyst behind the right ear was
granted, with noncompensable evaluations.

The veteran's death certificate reveals that he died in the
hospital on October 24, 1997. The immediate cause of death was
endocarditis, due to or as a consequence of a stroke. No other
causes of death were listed. An autopsy was not performed.

In November 1997, the RO denied the claim for service connection
for the cause of the veteran's death.

In the July 1998 notice of disagreement, the appellant's
representative stated that, although service medical records were
negative for diagnosis or treatment of cardiovascular disease, the
November 1969 EKG for service retirement showed an IVCD. The
appellant's representative contended that the IVCD represented
cardiac disease which eventually caused or contributed to the
veteran's death.

In her August 1998 substantive appeal, the appellant asserted that
the veteran suffered from hearing loss, a heart murmur, and
diabetes at the time of his retirement from the military. She
stated that his heart problems were not detected during service and
eventually led to vascular disease. She said that physicians
treated her husband for a variety of medical conditions; however,
records of such treatment were not submitted.

II. Analysis

The appellant contends that the veteran's fatal cardiovascular
disease began in service, warranting service connection for the
cause of his death.

5 -

To establish service connection for the cause of the veteran's
death, the evidence must show that a service-connected disability
was either the principal cause or a contributory cause of death.
For a service-connected disability to be the principal (primary)
cause of death, it must singly or with some other condition be the
immediate or underlying cause or be etiologically related. For a
service-connected disability to constitute a contributory cause it
must contribute substantially or materially; it is not sufficient
to show that it casually shared in producing death, but rather it
must be shown that there was a causal connection. 38 U.S.C.A. 1310;
38 C.F.R. 3.312.

Service connection may be granted for a disability due to a disease
or injury which was incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303. Service incurrence will be
presumed for certain chronic conditions, such as arteriosclerosis,
brain hemorrhage or thrombosis, cardiovascular-renal disease
(including hypertension), endocarditis, and diabetes mellitus, when
such are manifest to a compensable degree within the year after
service. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307,
3.309.

The threshold question in this case whether the appellant has met
her initial burden of submitting evidence to show that her claim
for service connection for the cause of the veteran's death is well
grounded, meaning plausible. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). If she has not done so, there is
no VA duty to assist her in developing the claim, and the claim
must be denied. Id.

For a claim to be well grounded, it must be supported by evidence,
not just allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).
When, as in the present case, the determinative issue involves
questions of medical diagnosis and causation, competent medical
evidence is required to make the claim well grounded; lay opinions
by the appellant on such matters are not competent and do not serve
to

6 -

make the claim well grounded. Grottveit v. Brown, 5 Vet. App. 91
(1993). For a claim of service connection for the cause of a
veteran's death to be well grounded, there must be competent
medical evidence that an established service-connected disorder
caused or contributed to death, or medical evidence that the
conditions involved in death are linked to service or to an
established service-connected condition. Ruiz v. Gober, 10 Vet.
App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

It is neither claimed nor shown that the veteran's established
service-connected conditions (a right ear cyst scar, residuals of
a right hand fracture, and bilateral hearing loss, all rated
noncompensable) played any role in his death.

The veteran served on active duty from 1949 to 1969. Service
medical records show that in 1951 he was treated for chest pains,
and gave a history of problems since childhood. Cardiac examination
was negative with the exception of a low systolic mitral murmur.
Later service records do not show a murmur. Complaints of chest
pain in 1953 resulted in an impression of stenocardia or
diaphragmatic symptoms. Subsequent service records are negative for
a cardiovascular disorder or diabetes. The 1969 service retirement
examination noted a normal heart and vascular system. An EKG at
that time showed an IVCD, but the study was found to show no
definite abnormality.

There are no medical records of any pertinent abnormalities after
service until the 1990s, more than 20 years after active duty.
Medical records from 1994 to 1996 show hypertension,
arteriosclerotic cardiovascular disease (including coronary artery
disease and peripheral vascular disease), and diabetes. The 1996 VA
examination noted that the diabetes likely predisposed the veteran
to premature peripheral vascular disease.

7 -

The veteran's death certificate reveals he died in 1997 and that
the immediate cause of death was endocarditis due to or as a
consequence of a stroke.

No competent medical evidence has been submitted to show that the
fatal endocarditis due to a stroke (or the underlying chronic
cardiovascular disease and diabetes, which first appeared years
after service) is linked to active duty or to an established
service-connected condition, as required for a well-grounded claim
for service connection for the cause of death. Ruiz, supra;
Johnson, supra. The Board notes the contentions of the appellant
and her representative that the finding of an IVCD on the EKG for
service retirement represented cardiac disease. However, such
statements do not constitute competent medical evidence for a well-
grounded claim since, as laymen, they have no competence to give a
medical opinion on the diagnosis or etiology of a disorder. LeShore
v. Brown, 8 Vet. App. 406 (1995).

In the absence of competent medical evidence of causality, as
discussed above, the appellant's claim for service connection for
the cause of the veteran's death is implausible and must be denied
as not well grounded.

ORDER

Service connection for the cause of the veteran's death is denied.

L. W. TOBIN 
Member, Board of Veterans' Appeals

8 -

